        Case 1:15-cr-00536-PGG Document 1120
                                        1119 Filed 01/18/21
                                                    01/14/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    January 14, 2021
BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Omar Amanat
                       S8 15 Cr. 536 (PGG)                                 January 18, 2021
Dear Judge Gardephe:

               Pursuant to the Court’s December 29, 2020 Order, the Government’s responses to
defendant Omar Amanat’s recent Rule 33 motions are due on January 19, 2021. One of the
defendant’s motions claims that his ex-wife discovered Blackberry devices that contained the
emails that the Government showed the defendant had fabricated during the 2017 trial. (Dkt.
1114). In order for the Government to test the veracity of these claims and to properly respond to
this motion, the Government has requested the following information from the defendant: (1) the
Blackberry devices; (2) the complete Cellbrite reports for the Blackberries analyzed by
Cornerstone Discovery; (3) the native versions of all emails purportedly discovered on the
Blackberries, including those reflected on GX 3553 and GX 3549; (4) a list of all documents and
information provided to John Carrouthers; and (5) an affidavit from Mr. Amanat’s ex-wife that
details, among other things, (a) her identity, (b) the specifics of her alleged discovery of the
Blackberries, and (c) the chain of custody of the Blackberries (collectively, the “Information”).
The Government has conferred with defense counsel, who has agreed to provide the Information.
The Government and defense counsel jointly request that the Government’s response to this
motion be due three weeks after the defendant provides the Information, and that the defendant’s
reply be due ten days thereafter.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                             By:           /s/
                                                    Joshua A. Naftalis
                                                    Andrea M. Griswold
                                                    Daniel M. Tracer
                                                    Assistant United States Attorneys
                                                    (212) 637-2310/1205/2329

cc:    Defense Counsel
